Citation Nr: 0934365	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2007, the Veteran testified before the undersigned Veterans 
Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  This appeal was previously before the Board in 
February 2008 at which time it was remanded for additional 
development.  

The reopened claim for service connection for a psychiatric 
disorder pursuant to the adjudication below requires 
additional development and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A May 1998 rating decision denied service connection for 
anxiety disorder as secondary to the service-connected 
disability of status post, fractured right zygomatic arch.  
The Veteran did appeal that decision. 

2.  Evidence received since the May 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

2.  Evidence received to reopen the claim for service 
connection for a psychiatric disorder is new and material, 
and therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from the 
adjudication below given the favorable action to the Veteran 
in the reopening of his claim for service connection for a 
psychiatric disorder as secondary to the service-connected 
disability of status post, fractured right zygomatic arch.  
As such, this decision poses no risk of prejudice to the 
Veteran with respect to this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992). 

II.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis will be evaluated in the context of 
the entire record.  See Evans v. Brown, 9 Vet.  App. 273 
(1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

In a decision dated May 1998 the RO denied the Veteran's 
claim for service connection for anxiety disorder as 
secondary to the service-connected disability of status post, 
fractured right zygomatic arch.  The Veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  The 
basis of the May 1998 RO denial was the lack of competent 
evidence suggesting a link between current psychiatric 
disability and the service-connected residuals of a fractured 
right zygomatic arch.

In November 2002 the Veteran filed a claim for service 
connection for posttraumatic stress disorder (PTSD).  In an 
August 2003 rating decision the RO reopened the Veteran's 
claim, recharacterized the issue as service connection for 
primary insomnia, dysthymia (claimed as anxiety disorder) now 
claimed as PTSD and denied the claim on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Based on the grounds stated for the denial of the Veteran's 
service connection claim for a psychiatric disorder in the 
May 1998 rating decision, new and material evidence would 
consist of medical evidence linking a current psychiatric 
disorder to service or a service-connected disability.  In 
this regard, additional evidence received since the May 1998 
rating decision includes private medical statements, a 
private neuropsychological evaluation, VA hospital and 
treatment records, VA compensation and pension examinations 
and a transcript of the Veteran's testimony at his personal 
hearing.  

A statement by S.S., a licensed psychotherapist in a March 
2004 letter reflects that, "[The Veteran] was initially seen 
in my office in July 1999, presenting the symptoms of 
depression, anxiety, severe sleep disturbance and 
experiencing symptoms of P.T.S.D. including flashbacks and 
auditory/visual hallucinations.  [The Veteran's] flashbacks 
and A/V hallucinations reflected his exposure to traumatic 
events during his time spent in the military."

Dr. M.O., a psychiatrist, in a March 2002 letter stated 
"[The Veteran] has been under my care for a diagnosis of 
bipolar disorder and PTSD since August 16, 1999.  His 
symptoms include mood swings anxiety, sleep disturbance, 
hyper-vigilance, and flashbacks of his traumatic experience 
when in military, etc."  

The January 2002 psychiatric evaluation by Dr. P.L. was 
sought strictly for a second opinion to see why the Veteran 
had "such significant problems with sleep, paranoia, 
anxiety, and questionably whether he has some PTSD."   Dr. 
P.L. stated that the Veteran's problems with dreams were not 
specifically related to his assault in the military as they 
seemed to be part of a chronic syndrome not related to his 
injury.  He diagnosed the Veteran with bipolar disorder and 
alcohol abuse.  

A March 2006 neuropsychological evaluation by Dr. S.B., 
licensed psychologist, reflects that the Veteran had a severe 
level of major depression, which he noted could be a major 
contributing factor to any cognitive deficit.  He further 
noted that the Veteran's "overall cognitive pattern is not 
inconsistent with his reported history of head injury, 
although it is difficulty to determine the severity of his 
reported brain injury at this point."  He stated that "If 
the depression and affective distress can be alleviated, then 
it would be possible to get a more accurate assessment of 
what, if any, impact the head injury may have had."

VA hospital and treatment records dated from 2000 to 2006 
provide varying diagnoses for the Veteran's psychiatric 
disorder including bipolar disorder and PTSD.  VA examiner in 
March 2009 provided an Axis I diagnosis of alcohol dependence 
episodic, and a history of bipolar disorder and a history of 
PTSD.  The examiner commented that the Veteran's "reported 
alcohol use is episodic and if he has not drank he still has 
psychiatric issues."  He further opined that the Veteran's 
mental disorder "Is as least as likely as not (50/50 
probability) caused by or a result of head injury."

In regard to the evidence submitted since the May 1998 rating 
decision, the Board finds that the medical statements, 
psychiatric evaluation, VA hospital and treatment records, 
neuropsychological evaluation and the March 2009 VA 
examination are neither cumulative nor redundant of evidence 
previous of record and raise a reasonable possibility of 
substantiating the Veteran's service connection claim for a 
psychiatric disorder.

Accordingly, the Board finds that the evidence received 
subsequent to the May 1998 rating decision is new and 
material and serves to reopen the claim.  


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened, and to that extent only, the appeal is 
granted. 


REMAND

In the February 2008 Board decision, the Board decided that 
the Veteran should be afforded a psychiatric examination to 
determine the current nature and etiology of any psychiatric 
disorder.  The examiner was requested to review the claims 
folder.  It is noted in the examination report that the 
service medical and administration records were reviewed and 
that private medical and other records were not reviewed.  
The private medical records include, among other things, a 
March 2002 letter from Dr. M.O.. noting the Veteran's 
flashbacks of his traumatic experience in military; a March 
2002 letter from S.S. noting flashbacks and hallucinations 
reflective of exposure to traumatic events during military 
service; and a March 2006 report from Dr. S.B. noting 
impressions of major depressive disorder and rule out bipolar 
disorder, and finding that the Veteran's overall cognitive 
pattern was not inconsistent with his reported history of 
head injury.  Notably, a January 2002 


report from Dr. P.L. stated that the Veteran's problems with 
dreams were not specifically related to his assault in the 
military as they seemed to be part of a chronic syndrome not 
related to his injury.  The examiner should review and 
discuss the private medical and other records contained in 
the claims folder.

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Moreover, the March 2009 VA examination is inadequate for 
rating purposes.  It is unclear from a reading of the 
examination report whether the Veteran has a current 
psychiatric disorder (PTSD and bipolar disorder were 
diagnosed by history only).  The Veteran should be re-
examined and the examiner should note whether the Veteran has 
any current psychiatric disorder or disorders.

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran another VA medical 
examination with the same examiner who 
conducted the examination in March 2009 
(or by another physician with appropriate 
expertise if that examiner is no longer 
available) for evaluation of the nature 
and etiology of any current psychiatric 
disorder.  

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should review 
all pertinent records associated with the 
claims folder including private medical 
records and VA hospital and treatment 
records; and this fact should be indicated 
in the examination report. 

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  For each 
psychiatric disability identified, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that it is related to service or 
a service-connected disability, 
specifically the incident when the Veteran 
got hit in the face and his service-
connected residuals of that trauma (status 
post, fractured right zygomatic arch).  
Any opinions expressed should be 
accompanied by a complete rationale.

The examiner is advised that the term "as 
likely as not" means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the claim; "less likely" weighs against 
the claim.

If it is the VA examiner's opinion that a 
current psychiatric disorder is not 
related to the Veteran's service or his 
service-connected status post, fractured 
right zygomatic arch, the examiner is 
requested to specifically address the 
private medical reports identified above.

2.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder as secondary to the service-
connected disability of status post, 
fractured right zygomatic arch.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow him the appropriate opportunity 
for response.  Thereafter, return the case 
to the Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of this 
case.

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  38 C.F.R. § 3.655.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


